DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 1, 2021 cancelled claim 1.  No claims were amended and new claims 2-21 were added.  Thus, the currently pending claims addressed below are claims 2-21.

Claim Interpretation
The following claim terms have been given the following scope:
Front end - a system comprising a server or multiple servers, at least some of the servers of the front end are web servers (definition provided in in applicant’s specification page 6, lines 14-15)
First server – a search server that is not part of the front end (applicant’s specification page, 6, lines 3-5 and page 7, lines 5-6)
Second server – an advertisement/ad/advertising server that is not part of the front end (applicant’s specification Figure 6, page, 6, lines 3-5 and page 7, lines 5-6)
The following is devices and their claimed operations are considered part of the scope of the claimed invention because, as currently written, they are positively recited as part of the claimed invention:
A front end and its operations as claimed
A second server and its operations as claimed
The following devices and their claimed operations are considered to be outside the scope of the claimed invention because, as currently written, they are not positively recited as part of the claimed invention:
A first server and any operations that the claim may indicate it performing.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per MPEP 2161.01(I), the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed.
Independent claim 16 recites “a non-transitory computer readable medium storing instructions that upon execution, cause performance of operations comprising:”.  Thus, it is clear that the applicant is claiming that the instructions stored on a single non-transitory computer readable medium, when executed, perform all of the claimed operations.  However, the some of the claimed operations are being executed on the front end and some of the claimed operations are being executed on the second server.  
Given, this unique situation, the examiner looked to the applicant’s specification to determine if there is enough support for a single non-transitory computer readable medium being able to execute operations on two different devices (i.e. the front end and the second/advertising server).  It is clear from the applicant’s specification in at least Figure 6, page, 6, lines 3-5 and page 7, lines 5-6 that these are indeed two different devices.  There is no disclosure in the applicant’s specification that all of these functions could be performed by a single device. Page 24, line 13 through page 25, line 12 of the applicant’s specification that the non-transitory computer readable medium is merely a normal non-transitory computer readable medium in which a computer upon which the medium is stored executes instruction for performing operations on said computer.  Nowhere in the specification, is there disclose an embodiment in which instruction stored on one computer execute the claimed functions on different computer, much less a technical description of how this is being performed.  As such, it is clear that the applicant disclosure does not contain the level of detail required to satisfy the written description requirement because a person skilled in the art would not understand applicant to have invented, and been in possession of the claimed “a non-transitory computer readable medium storing instructions that, upon execution, cause performance of operations comprising:” that is capable of performing the claimed operations on two different devices.  Dependent claims 16-21 do not cure the deficiencies of the claim from which they depend and as such are rejected by virtue of dependency.  The examiner suggests amending the claim to recite “two non-transitory computer readable medium storing instructions that, upon execution, cause the performance of” and then when reciting the operations executed “by a front end” and “by a second server” amend these limitations to “by a front end executing instructions on a first non-transitory computer readable medium” and “by a second server executing instructions on a second non-transitory computer readable medium”.  For the purpose of prosecuting the claims the examiner is going to interpret the claims as if they had been amended in this manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 9 of U.S. Patent No. 10,963,909. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims limitations of the instant invention are recited with either identical claim language, slightly different claim language that is commensurate in scope, slightly broader claim language that still encompasses the scope, or obvious variants to the scope of the claims found in U.S. Patent No. 10,963,909 as detailed below:
Instant Invention
U.S. Patent 10,963,909
Independent Claim 2 (Independent claims 9, and 16 recite substantially the same limitations which encompass the same scope)
Claim 1 
a front end configured to perform operations comprising:
the front end is configured:
to receive a search query
to receive a search query
sending the search query to a first server;
to send a first search request to a search server
sending, to a second server, a first request including the search query and an indication that a response to the first request is not required to be provided
and send a first advertisement request to the advertisement server, wherein the first search request includes the search query or information based on the search query, and an indication that an advertisement response is not to be provided
and receiving search results from the first server
to receive search results from the search server
the second server, wherein the second server is configured to perform operations comprising:
the advertisement server is configured:
identifying, in response to receiving the first request, a first set of advertisements related to the search query
in response to receiving the first advertisement request:
to search for advertisements related to the search query to produce plural advertisement results each with an associated score; and
waiting for a second request rather than responding to the first request based on the indication that the response to the first request is not required to be provided being included in the first request
to not provide an advertisement response until receipt of the second advertisement request based on the indication in the first advertisement request that the advertisement is not to be provided
receiving a second request that includes at least some of the search results
in response to receiving the second advertisement request: (as indicated in the operations of the front end: to send at least some of the search results to the advertisement server in a second advertisement request)
modifying the first set of advertisements based on the at least some of the search results included in the second request; 
to modify a score of at least one of the plural advertisement results based on the at least some of the search results; to rank the plural advertisement results according to their scores
sending, in response to the second request, a response that includes at least one advertisement from among the modified first set of advertisements, 
To select one or more of the highest ranked plural advertisement results; and
to send an advertisement response to the front end, the advertisement response including the selected one or more highest ranked plural advertisement results
wherein the at least one advertisement is combined into a search results page with the search results
the front end is configured:
to provide, responsive to the search query, the search results with the selected one or more highest ranked plural advertisement results included in the advertisement response


Claims 3, 10 and 17: The system of claim 2, the method of claim 10 and the non-transitory computer readable medium of claim 16, wherein the second server is configured to perform operations comprising performing an additional search for advertisements beyond those included in the first set of advertisements using information included in the second request.
Claim 2. A system as claimed in claim 1, wherein the advertisement server is configured to respond to receiving the second advertisement request by performing an additional search for advertisements using information forming part of the second advertisement request.


Claims 4, 11 and 18: The system of claim 2, the method of claim 9, and the non-transitory computer readable medium of claim 16, wherein the second server is configured to perform operations comprising: modifying a score of at least one advertisement in the first set of advertisements based on a predicted click-through rate of the at least one advertisement; and selecting that at least one advertisement from among the modified first set of advertisements based at least in part on the modified score.
Claim 3. A system as claimed in claim 1, wherein the advertisement server is configured to modify the score of at least one of the plural advertisement results by modifying a predicted click-through rate of at least one of the plural advertisement results;

Claim 1: to select one or more of the highest ranked plural advertisement results;


Claims 5, 12, and 19: The system of claim 4, the method of claim 11, and the non-transitory computer readable medium of claim 18, wherein the second server is configured to perform operations comprising modifying the predicted click-through rate based on user interface elements identified in the second request.
Claim 4. A system as claimed in claim 3, wherein the advertisement server is configured to modify the score of at least one of the plural advertisement results by modifying the predicted click-through rate of at least one of the plural advertisement results depending on user interface elements that are indicated in the second advertisement request.


Claims 6, 13, and 20: The system of claim 5, the method of claim 12, and the non-transitory computer readable medium of claim 19, wherein the second server is configured to perform operations comprising modifying the score of at least one advertisement by modifying a relevance score of the at least advertisement based on content of a top one of multiple search results identified in the second request.
Claim 6. A system as claimed in claim 1, wherein the advertisement server is configured to modify the score of at least one of the plural advertisement results by modifying a relevance score associated with of at least one of the plural advertisement results.



Claims 7, 14, and 21: The system of claim 6, the method of claim 13, and the non-transitory computer readable medium of claim 20, wherein the second server is configured to perform operations comprising modifying the relevance score of the at least one advertisement based on a location of the top one of the multiple search results identified in the second request.
Claim 6. A system as claimed in claim 1, wherein the advertisement server is configured to modify the score of at least one of the plural advertisement results by modifying a relevance score associated with of at least one of the plural advertisement results.
Claim 8. A system as claimed in claim 6, wherein the advertisement server is configured to modify the score of at least one of the plural advertisement results modifying the relevance score associated with of at least one of the plural advertisement results based on a location of a top one of multiple search results identified in the second advertisement request.


Claims 8 and 15: The system of claim 2, wherein the front end is configured to perform operations comprising: processing the search results received from the first server; and for at least some of the search results, including some, but less than all, information from the search results in the second request.
Claim 9. A system as claimed in claim 1, wherein the front end is configured to process the search results received from the search server and, for the at least some of the search results, to include some but not all of the information comprising the search results in the second advertisement request


Possible Allowable Subject Matter
Claims 2-21 contain subject matter that is not found in the prior art and would be allowable if the applicant is able to overcome the 35 USC 112, first paragraph rejections and Double Patenting rejections identified above. 
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner has been unable to find prior art that discloses two different requests for advertisements being sent to the second/advertisement server, wherein the first request is based on a search query and includes an indication that an advertisement response is not required to be provided; and waiting for a second request rather than responding to the first request based on the indication that the response to the first request is not required to be provided being included in the first request.  
The closest art is US Patent Number: 10,049,386 which discloses every limitation of the claims except that the second request includes an indication that an advertisement response is to be provided.  However, this art cannot be considered prior art based on its effective filing date being two months after the effective filing date of the instant application and having at least one common inventor and a common assignee with the instant application.
The next closest prior art is Hylton (PGPUB: 2011/0191338) and Datar (US Patent Number: 7,873,621) which discloses 
a front end configured to perform operations comprising: receiving a search query; sending the search query to a first server; sending, to a second server, a first request including the search query; and receiving search results from the first server; and 
the second server, wherein the second server is configured to perform operations comprising: identifying, in response to receiving the first request, a first set of advertisements related to the search query; receiving a second request that includes at least some of the search results; modifying the first set of advertisements based on the at least some of the search results included in the second request; and sending, in response to the second request, a response that includes at least one advertisement from among the modified first set of advertisements, wherein the at least one advertisement is combined into a search results page with the search results.
While the first and second advertisement requests can occur at different times and the selected advertisements appear to be delivered after the second request, there is no explicit indication that the first advertisement request includes an indication that an advertisement response is not required to be provided or that the second advertisement request includes an indication that an advertisement response is to be provided
Therefore, the examiner has been unable to find prior art that teaches each and every limitation of the claims.  Thus, claims 2-21 contain subject matter that would be allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621